
	
		II
		112th CONGRESS
		1st Session
		S. 993
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent the
		  extension of the tax collection period merely because the taxpayer is a member
		  of the Armed Forces who is hospitalized as a result of combat zone
		  injuries.
	
	
		1.Short titleThis Act may be cited as the
			 Wounded Warrior Tax Equity Act of
			 2011.
		2.Prevention of
			 extension of tax collection period for members of the Armed Forces who are
			 hospitalized as a result of combat zone injuries
			(a)In
			 generalSection 7508(e) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(3)Collection
				period after assessment not extended as a result of
				hospitalizationWith respect to any period of continuous
				qualified hospitalization described in subsection (a) and the next 180 days
				thereafter, subsection (a) shall not apply in the application of section
				6502.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxes
			 assessed before, on, or after the date of the enactment of this Act.
			
